EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Routon on February 1, 2022.
Please amend the claims as follows:
Claim 1 has been amended as follows:
A gas turbine engine for an aircraft, the gas turbine engine comprising: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, wherein: each fan blade comprises cross-sections, including a first cross-section, the cross-sections comprising: 
a camber line defined by [[the]]a midpoint between its pressure surface and its suction surface, with a true chord (C) being defined as a distance along the camber line between a leading edge and a trailing edge of the fan blade; 
a portion of the cross-section between the trailing edge and a line (J) passing through a point (K) on the suction surface that is closest to [[the]]a leading edge of a neighbouring fan blade
a covered passage length (P) defined as a distance along the camber line that is in the covered passage; and 
a covered passage percentage defined as the covered passage length (P) as a percentage of the true chord (C); 
the first cross-section of each fan blade having [[a]]the covered passage percentage between 40 percent and 70 percent, wherein the first cross- section defines a change in angle in degrees between a line tangent to the camber line at the leading edge and a reference line (α1) and a line tangent to a point on the camber line that corresponds to [[the]]a start of the covered passage and the reference line (α2) that satisfies: 20 > | α2 - α l |
and wherein: each fan blade has a radial span extending from a root at a 0 percent span position to a tip at a 100 percent span position, and a ratio of a radius of the fan blade at [[a]]the root (rroot) to the radius of the fan blade at [[a]]the tip (rtip) is less than 0.3; and
a specific thrust at a forward Mach number of 0.8 is less than 90 NKg-1s.

Claim 16 has been amended as follows:
The gas turbine engine of claim 15, wherein the fan tip loading at [[a]]the forward Mach number of 0.8 is in the range of from 0.3 to 0.4 JKg-1K-1/(ms-1)2.



Claim 19 has been amended as follows:
The gas turbine engine of claim 1, wherein a ratio of a radius of the fan blade at [[a]]the root (rroot) to the radius of the fan blade at [[a]]the tip (rtip) is less than 0.29.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The closet prior art is Wilson (U.S. Publication No. 2008/0095633). Wilson teaches transonic fan blades (Abstract) with covered passages (Fig. 1, ¶26). Wilson teaches varying an angle of the fan blade upstream of where a shock impinges on a blade. However, Wilson does not teach in combination with the other limitations of the independent claim determining a location where the covered passage starts on the fan blades and a covered passage percentage. Further, Wilson doesn’t in combination with the other limitations of the independent claim varying a change in angle of the camber line between the leading edge of the fan blade and the start of the covered passage that is a function of the covered passage percentage.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741